Citation Nr: 0912374	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  06-13 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for myocardial 
infarction, claimed as secondary to hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1986 to January 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA).

This matter was previously before the Board in May 2008, when 
it was remanded to provide the Veteran with an opportunity to 
testify before a Board hearing.  In October 2008, the Veteran 
submitted a signed written statement expressly canceling his 
hearing request, explaining that he was too sick to attend.


FINDINGS OF FACT

1.  Bilateral hearing loss disability is not shown to have 
manifested during the Veteran's active duty or for many years 
thereafter, nor is any bilateral hearing loss disability 
shown to be otherwise related to such service.

2.  Tinnitus is not shown to have manifested during the 
Veteran's active duty service or for many years thereafter, 
nor is tinnitus shown to be otherwise related to such 
service.

3.  Hypertension was not manifested during the Veteran's 
active duty service or for many years thereafter, nor is 
hypertension otherwise causally related to the Veteran's 
active duty service.

4.  A myocardial infarction was not manifested during the 
Veteran's active duty or for many years thereafter, nor is 
any myocardial infarction otherwise related to such service.

5.  Service connection for hypertension is not in effect, 
thus the Veteran's claim for service connection for a 
myocardial infarction on a secondary basis must be denied as 
a matter of law.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by the Veteran's active duty service, nor may it 
be presumed to have incurred in such service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by the 
Veteran's active duty service.  38 U.S.C.A. §§ 1101, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2008).

3.  Hypertension was not incurred in or aggravated during the 
Veteran's active duty service, nor may it be presumed to have 
been incurred in such service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).

4.  Myocardial infarction was not incurred in or aggravated 
during the Veteran's active duty service, nor has any 
myocardial infarction been caused or aggravated by any 
service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  In a letter sent in April 2005, 
the claimant was informed of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, this letter advised the Veteran of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The 
Board notes that this letter was sent to the appellant prior 
to the September 2005 RO rating decision currently on appeal.  
The VCAA notice was therefore timely.  See Pelegrini v. 
Principi, 18 Vet.App. 112 (2004).

The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded. Id. at 488.

In this case, an effectively timely March 2006 correspondence 
sent to the Veteran provided notice of the type contemplated 
in the Dingess/Hartman holding.  The March 2006 
correspondence was sent to the Veteran prior to the RO's most 
recent readjucication of this matter in connection with the 
issuance of the March 2007 supplemental statement of the 
case.  The notice was therefore effectively timely.  See 
Pelegrini v. Principi, 18 Vet.App. 112 (2004).

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service, private, and VA, have been obtained.  
The Veteran was also afforded several VA examinations; an 
August 2005 VA audiological examination report, and July 2006 
VA examination reports addressing hearing loss, hypertension, 
and heart disease are all of record.  

The Board acknowledges that the VA examination reports may 
not directly assess the etiology of any myocardial infarction 
pathology specifically.  The Board finds, however, that a VA 
examination is not necessary to make a final adjudication 
with regard to that particular issue in this case.  McLendon 
v. Nicholson, 20 Vet.App. 79 (2006), states, that in 
disability compensation (service connection) claims, VA must 
provide a medical examination [for a nexus opinion, as 
applicable] when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2), 38 
C.F.R. § 3.159(c)(4)(i).

Simply stated, the standards of McLendon are not met in this 
case.  As discussed in more detail below, the evidence in 
this case does not establish the occurrence of any event, 
injury, or disease during service that the Veteran claims is 
pertinent to the development of myocardial infarction.  The 
Veteran's claim of entitlement to service connection for 
myocardial infarction is primarily presented as secondary to 
hypertension; the Veteran's claim of entitlement to service 
connection for hypertension has been thoroughly and 
completely developed, and service connection for that 
disability is denied in this decision.  The Veteran has not 
suggested any diagnosis or treatment of myocardial infarction 
during service or within any applicable presumptive period.  
In light of the record, any opinion relating a myocardial 
infarction directly to his military service would certainly 
be speculative.  However, service connection may not be based 
on a resort to pure speculation or even remote possibility.  
See 38 C.F.R. § 3.102.  The duty to assist is not invoked, 
even under Charles, where 'no reasonable possibility exists 
that such assistance would aid in substantiating the claim.'  
38 U.S.C.A. § 5103A(a)(2).

The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  No additional pertinent evidence has 
been identified by the claimant as relevant to this appeal.  
Under these circumstances, no further action is necessary to 
assist the claimant with this appeal.

Analysis

This appeal involves the Veteran's claims of entitlement to 
service connection for bilateral hearing loss, tinnitus, 
hypertension, and myocardial infarction.  Applicable law 
provides that service connection will be granted if it is 
shown that the veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury or disease in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as organic diseases of the 
nervous system and cardiovascular-renal disease (including 
hypertension), are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under 
Secretary for Health determined that it was appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and therefore a presumptive 
disability.

Bilateral Hearing Loss and Tinnitus

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See also Hensley v. Brown, 5 Vet.App. 155 
(1993).  The Board stresses that it is bound by this 
regulatory definition of hearing loss disability.  

The Board acknowledges that the lack of any evidence that a 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in-
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet.App. 87, 89 (1992).  Instead, as noted by the United 
States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must 
include evidence of exposure to disease or injury 
in service that would adversely affect the auditory 
system and post- service test results meeting the 
criteria of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due to 
significant noise exposure in service and 
audiometric test results reflecting an upward shift 
in tested thresholds in service, though still not 
meeting the requirements for "disability" under 
38 C.F.R. § 3.385, and (b) post-service audiometric 
testing produces findings meeting the requirements 
of 38 C.F.R. § 3.385, rating authorities must 
consider whether there is a medically sound basis 
to attribute the post-service findings to the 
injury in service, or whether they are more 
properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. §§ 1111, 1132, 1137.

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet.App. 225, 227 (1991).  The 
regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-
service existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id at (b)(1).

For purposes of illustrating the analysis to be used in such 
cases, the Board notes the decision of the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) in Wagner 
v. Principi, 370 F.3d 1089 (Fed.Cir. 2004), issued on June 1, 
2004, summarizing the effect of 38 U.S.C.A. § 1111 on claims 
for service-connected disability:

When no preexisting condition is noted upon entry 
into service, the veteran is presumed to have been 
sound upon entry.  The burden then falls on the 
government to rebut the presumption of soundness by 
clear and unmistakable evidence that the veteran's 
disability was both preexisting and not aggravated 
by service.  The government may show a lack of 
aggravation by establishing that there was no 
increase in disability during service or that any 
"increase in disability [was] due to the natural 
progress of the" preexisting condition.  38 
U.S.C.A. § 1153.  If this burden is met, then the 
veteran is not entitled to service-connected 
benefits.  However, if the government fails to 
rebut the presumption of soundness under section 
1111, the veteran's claim is one for service 
connection.  This means that no deduction for the 
degree of disability existing at the time of 
entrance will be made if a rating is awarded.  See 
38 C.F.R. § 3.322.

On the other hand, if a preexisting disorder is 
noted upon entry into service, the veteran cannot 
bring a claim for service connection for that 
disorder, but the veteran may bring a claim for 
service-connected aggravation of that disorder.  In 
that case section 1153 applies and the burden falls 
on the veteran to establish aggravation.  See 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed.Cir. 
1994).  If the presumption of aggravation under 
section 1153 arises, the burden shifts to the 
government to show a lack of aggravation by 
establishing "that the increase in disability is 
due to the natural progress of the disease."  38 
U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 
19 F.3d at 1417.

Wagner, 370 F. 3d at 1096.

In this case, the Veteran contends that he currently suffers 
from bilateral hearing loss disability and tinnitus, and that 
these disabilities were either caused or aggravated during 
his active duty service.

The evidence of record clearly reflects that the Veteran is 
currently diagnosed with bilateral hearing loss for VA 
purposes, and he has reported that he suffers from tinnitus.  
The Veteran underwent a VA audiological examination in August 
2005 which resulted in a formal diagnostic finding of "mild 
to moderate sensorineural hearing loss...."  The August 2005 
report also lists, under "Diagnosis," that the Veteran 
"reported a subjective tinnitus described as bilateral, 
constant severe ringing/buzzing since 1989."  For the 
purposes of this decision only, the Board accepts this as a 
current diagnosis of bilateral tinnitus.

The August 2005 audiometric testing showed pertinent pure 
tone thresholds, in decibels, as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
40
40
35
40
30
LEFT
35
40
35
30
25

Authorized speech audiometry revealed speech recognition 
ability of 96 percent in the right ear and of 100 percent in 
the left ear.

A July 2006 VA examination's audiometric testing report 
showed pertinent pure tone thresholds, in decibels, as 
follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
35
40
25
25
35
LEFT
40
40
30
35
40

Authorized speech audiometry revealed speech recognition 
ability of 100 percent in the right ear and of 96 percent in 
the left ear.

The audiometric thresholds in both ears, in both examination 
reports, meet the criteria to be considered disabling for VA 
purposes.  Thus, as the Veteran has a confirmed current 
diagnosis of bilateral hearing loss disability, the Board 
turns its attention to whether the current disability is 
causally or etiologically related to service.

An essential question in this case is whether any such 
current hearing loss disability is shown to be caused by or 
permanently aggravated by the Veteran's service.  In this 
regard, the Board notes that an audiological examination 
report is of record from the Veteran's May 1986 service 
entrance examination, with follow up audiometric testing 
reports leading up to a final December 1989 audiometric 
evaluation near the conclusion of the Veteran's period of 
active duty service.

The May 1986 audiometric examination conducted at service 
entrance showed pure tone thresholds, in decibels, as 
follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
25
30
20
5
5
LEFT
25
25
5
10
10

The entrance examination report indicates that audiological 
testing was repeated in June 1986, showing pure tone 
thresholds, in decibels, as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
25
30
20
10
10
LEFT
20
30
5
15
20

The Board notes that these entrance examination hearing 
thresholds do not meet the criteria to be considered hearing 
loss disability for VA purposes.

The Board observes that the RO, in denying the Veteran's 
claim, appears to have determined that the Veteran's hearing 
loss disability pre-existed service and was not aggravated 
during service.  The Board is not bound by the RO's specific 
findings, and in this case finds that hearing loss disability 
for VA purposes was not shown at entrance to service (nor at 
any subsequent time during service).

The Veteran reported "ear" problems on the associated 
medical history questionnaire.  While acknowledging the 
recorded hearing thresholds and the Veteran's report of a 
history of ear problems, the Board notes that the May 1986 
entrance examination report does not show hearing loss 
disability under 38 C.F.R. § 3.385; neither does the entrance 
examination expressly diagnose an ear pathology.  The Board 
finds that bilateral hearing loss was not noted at service 
entrance, and the presumption of soundness therefore applies.  
Nevertheless, however, the preponderance of the evidence is 
against finding that the currently diagnosed bilateral 
hearing loss disability is related to military service.  

Review of the service treatment records reveals no basis for 
finding incurrence of hearing loss disability or tinnitus at 
any time during service.

An August 1986 audiometric examination showed pertinent pure 
tone thresholds, in decibels, as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
20
'30/30'
15
10
5
LEFT
25
'30/30'
5
10
0

The August 1986 audiometric examination report shows the 
examination was performed as a "Reference Audiogram" and 
that "Reference Established Prior To Initial Duty In 
Hazardous Noise Areas."

An October 1988 audiometric examination showed pertinent pure 
tone thresholds, in decibels, as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
20
30
20
10
10
LEFT
25
30
5
15
10

The October 1988 audiometric examination report shows the 
examiner's finding that there was "no significant threshold 
shift" in comparison to the August 1986 reference audiogram.

The Board notes that the October 1988 audiometric examination 
form itself, entitled "Hearing Conservation Data," shows 
the results as depicted immediately above.  A separate 
October 1988 medical examination report shows somewhat 
different pure tone thresholds, in decibels, as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
25
30
5
15
10
LEFT
25
30
5
10
0

A December 1989 audiometric examination report, part of the 
Veteran's separation examination report, showed pertinent 
pure tone thresholds, in decibels, as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
30
25
15
10
15
LEFT
25
30
10
20
5

The copy of the December 1989 audiometric examination report 
contained on the "Hearing Conservation Data" worksheet 
shows the examiner's finding that there was "no significant 
threshold shift" in comparison to the August 1986 reference 
audiogram.  Although the December 1989 separation examination 
report includes the term "hearing loss" among the Veteran's 
diagnoses at that time, the audiological testing expressly 
indicates that the hearing acuity had not significantly 
deteriorated since the beginning of his service and, 
consistent with that finding, the audiometric data clearly 
demonstrates that the hearing thresholds did not meet the 
objective standard to be considered hearing loss disability 
for VA purposes.

The Board cannot find that the December 1989 evidence 
presents a proper diagnosis of hearing loss disability for VA 
purposes, nor any diagnosis of tinnitus.  The December 1989 
separation examination report shows no hearing loss 
disability for VA purposes nor any suggestion of tinnitus, 
and the Veteran's ears were otherwise found to be clinically 
normal.  Thus, the probative contemporaneous evidence of the 
service treatment records, including several detailed 
audiometric examination reports, show that the hearing loss 
disability for VA purposes did not manifest during service, 
and neither did any complaints of tinnitus.

Additionally, the Board finds that the Veteran did not suffer 
any significant shift in his hearing thresholds during his 
period of active duty service which might indicate any basis 
for finding that current bilateral hearing loss may be 
etiologically linked to service, as may be contemplated under 
Hensley.  As discussed above, multiple audiology test reports 
from during service expressly find that no significant shift 
in auditory thresholds was revealed by the periodic testing, 
including in connection with his separation from service.  No 
evidence indicates that an examiner, at any time during 
service, identified a significant shift in auditory 
thresholds.

Furthermore, the Board notes that the August 2005 VA 
audiology examiner reviewed the claims file, including all of 
the in-service audiometric data, and expressly concluded 
that: "Hearing acuity did not appear to deteriorate during 
service as noted from the 10/1988 and 12/1989 audiometric 
hearing tests."  With consideration of all of the documented 
data in the claims file, the August 2005 VA examiner opined 
that "the Veteran's current hearing loss and reported 
tinnitus is less likely than not related to military 
service."  This competent medical conclusion, presented with 
specific discussion of the Veteran's reviewed medical 
records, in-service hearing test results, and his own 
reported history, is highly probative evidence showing that 
the Veteran's current hearing loss disability is not likely 
related to his active service; this probative evidence 
directly contemplates the Veteran's in-service hearing 
thresholds and monitoring.

Similarly, the July 2006 VA audiology examiner (a different 
individual than the specialist who authored the August 2005 
report) also presents a probative medical conclusion 
addressing key etiological questions at issue.  The July 2006 
examiner also accepted the Veteran's description of noise 
exposure during service and reviewed the claims file with the 
several significant in-service contemporaneous audiological 
evaluations.  The July 2006 examiner specifically cites the 
in-service audiograms and finds that they show that "the 
mild hearing loss present at discharge [is] consistent with 
hearing acuity prior to active duty service."  Based upon 
this finding that there was no decrease in the Veteran's 
hearing acuity during active service, the examiner concludes 
that "it is less likely than not that the hearing loss is 
related to military service."  (The July 2006 VA examiner 
declined to offer an opinion with regard to tinnitus, finding 
insufficient information available, but noted that review of 
the service treatment records revealed "no documentation of 
tinnitus essentially no change in vet's hearing acuity while 
[on] active duty.")  This competent medical conclusion 
concerning the etiology of the Veteran's hearing loss, like 
the August 2005 conclusion from a different specialist, is 
highly probative evidence showing that the Veteran's current 
hearing loss disability is not likely related to the 
Veteran's military service.  This evidence features express 
contemplation of his in-service hearing thresholds and 
monitoring.  

Although the VA examiners acknowledge that the Veteran may 
have been exposed to noise during service and that his 
documented hearing thresholds were somewhat high, both agree 
that the several in-service audiograms demonstrate no 
decrease in his hearing acuity during service (and the in-
service audiograms uniformly show that hearing loss 
disability for VA purposes never manifested during service).  
The absence of hearing loss disability during service, and 
the substantial quantity of competent medical evidence during 
service and post-service with specialists interpreting the 
audiometric data to show no in-service damage to hearing 
acuity, is highly persuasive.  This evidence provides a 
persuasive rationale for finding that any current hearing 
loss disability is not etiologically related to military 
service.

Beyond the aforementioned audiometric examination 
information, the Veteran's service treatment records contain 
no other indication of the in-service emergence or 
manifestations of symptomatology of hearing loss, tinnitus, 
or other pertinent chronic ear pathology.  The Board again 
notes that the Veteran's December 1989 service separation 
examination report shows that the Veteran did not have 
hearing loss disability for VA purposes, and the audiometric 
data was interpreted by contemporaneous specialists and two 
subsequent VA examiners as showing no significant shift in 
hearing acuity during service.  The Veteran was otherwise 
found to have no clinical defects or complaints related to 
his ears at the conclusion of his service.

There is indeed no suggestion of any report or diagnosis of 
tinnitus or ringing in the ears in any of the service 
treatment records, which is particularly significant given 
the number of hearing conservation examinations focusing 
attention upon the Veteran's auditory health during service.  
Finally, there is no evidence of hearing loss disability 
manifesting within a year of the Veteran's separation from 
service, and thus service connection for hearing loss on a 
presumptive basis is not warranted.  There is no 
contemporaneous post-service evidence suggesting hearing loss 
or tinnitus in any record dated earlier than the Veteran's 
March 2005 filing of his claim for compensation.  This 
lengthy period of 15 years following service without 
contemporaneous evidence of complaint or treatment weighs 
against the claims.  See Maxson v. Gober, 230 F.3d 1330 
(Fed.Cir. 2000).

The Veteran has submitted a March 2006 private doctor's 
letter in support of his claims of entitlement to service 
connection for hearing loss and tinnitus.  This letter, with 
its accompanying treatment report from the same month, 
describes that the Veteran "had significant unprotected 
noise exposure during that time.  He has had progressive 
hearing loss and associated tinnitus."  The private doctor 
opines that "I believe that more likely than not his active 
duty service contributed to his sensorineural hearing loss 
and associated tinnitus."  The Board acknowledges this 
evidence which expresses support for the Veteran's claims; 
however, the Board finds that the March 2006 private doctor's 
letter is less probative and less persuasive than the 
competent medical evidence weighing against the claims.  In 
this regard, the Board notes that the contemporaneous service 
treatment records clearly show that the Veteran's hearing 
acuity did not significantly decrease during service, the 
Veteran did not manifest hearing loss disability for VA 
purposes during service, and there was no suggestion of 
tinnitus during service.  The probative VA examination 
reports cite the clinical evidence in the service treatment 
records as a basis for a medical rationale concluding that it 
is not likely that current hearing loss is related to 
service; the August 2005 VA examiner also opined that it was 
unlikely that tinnitus was related to service.

The March 2006 private doctor's letter does not cite the 
clinical evidence from service, nor does the pertinent single 
paragraph discussion in the letter reconcile its conclusion 
with the highly significant information presented in those 
service treatment records.  Among the factors for assessing 
the probative value of a medical opinion are the examiner's 
access to the claims file, and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet.App. 444, 448-9 
(2000).  A medical opinion is of no evidentiary value when 
doctor failed to review veteran's record before rendering 
opinion.  Bielby v. Brown, 7 Vet.App. 260, 269 (1994).  Also, 
a medical opinion is inadequate when it is unsupported by 
clinical evidence.  Black v. Brown, 5 Vet.App. 177, 180 
(1995).

The Board finds that the conclusion presented by the March 
2006 private doctor's letter is not as probative as the VA 
examination reports, because it does not match the 
thoroughness of rationale presented in those reports, nor 
does it account for the significant contemporaneous service 
treatment records.  The August 2005 VA audiologist's opinion 
more probatively weighs against the claims of entitlement to 
service connection for bilateral hearing loss disability and 
tinnitus, and the July 2006 VA audiologist's opinion more 
probatively weighs against the hearing loss claim.  (The July 
2006 VA audiologist found insufficient evidence to offer a 
non-speculative opinion regarding the etiology of the 
Veteran's tinnitus, and declined to otherwise offer a 
conclusion on that issue).

The Board acknowledges the statements from the Veteran 
himself, and from his mother (in an April 2006 written 
statement), asserting that his current hearing loss and 
tinnitus are causally linked to his service.  While the 
Veteran and his mother, as lay people, are competent to 
provide evidence regarding injury and symptomatology, they 
are not competent to provide evidence regarding diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
Only a medical professional can provide evidence of a 
diagnosis or etiology of a disease or disorder.  The 
competent medical evidence in this case weighs against the 
Veteran's claims.

However, lay assertions may serve to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
The Board acknowledges that the Veteran has stated, including 
in the account he presented to the August 2005 VA 
audiological examiner, that he began experiencing hearing 
loss and tinnitus symptoms during military service.  The 
Board recognizes that the Veteran is competent to present 
this testimony, but finds that the most probative evidence 
persuasively outweighs the Veteran's account in this regard.  
As discussed above, the objective contemporaneous clinical 
evidence shows no hearing loss disability for VA purposes 
during service nor any significant decrease in hearing 
acuity.  Additionally, the contemporaneous service treatment 
records contain no suggestion that the Veteran ever reported 
any symptoms suggestive of tinnitus; this is particularly 
significant in light of the fact that the service treatment 
records reflect that regular attention was paid to the 
Veteran's auditory health with repeated examinations to 
monitor his hearing.  Thus, the Board acknowledges the 
Veteran's current testimony regarding his recollections from 
multiple decades in the past, but finds that the most 
probative medical and contemporaneous evidence persuasively 
weighs against these claims.

The preponderance of the evidence is against finding 
chronicity of hearing loss disability or tinnitus dating back 
to service, as neither disability is shown to have manifested 
during service.  The preponderance of the evidence is against 
finding any causal link between the Veteran's service and any 
current hearing loss or tinnitus.  The Board is presented 
with an evidentiary record which does not show chronic 
hearing loss or tinnitus during service or for over 15 years 
following service.  Even accepting that the Veteran is 
currently diagnosed with bilateral hearing loss and reports 
experiencing tinnitus, and even accepting that the Veteran 
was likely exposed to substantial noise during service, 
service connection cannot be granted without evidence 
reasonably showing chronicity or a causal link between 
service and the current disability.

Because there is no demonstration of hearing loss disability 
or tinnitus during service of for many years thereafter, 
because the probative evidence shows no deterioration of 
hearing acuity during service, and because the most probative 
evidence indicates no etiological link between service and 
either hearing loss disability or tinnitus, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claims of service connection for hearing loss and 
tinnitus.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).

Hypertension

The Veteran claims entitlement to service connection for 
hypertension.  The evidence of record reflects, including in 
a July 2006 VA medical report, that the Veteran is currently 
diagnosed with "Hypertensive vascular disease."

However, the Board finds that there is no competent medical 
evidence showing that the Veteran's current hypertension 
manifested during his military service.  The service 
treatment records do not reflect any treatment for 
hypertension.  The entrance examination report from May 1986 
shows blood pressure of 140/70.  In May 1986, blood pressure 
measurements of 140/84, 142/84, 130/78, 130/72, 138/76 were 
recorded over a three day period.  A December 1986 record 
shows blood pressure of 114/78.  A March 1987 record shows 
blood pressure of 128/80.  Another March 1987 record shows 
blood pressure of 120/70.  A March 1988 record shows blood 
pressure of 148/96.  A December 1988 record shows blood 
pressure of 136/84.  A May 1989 record shows blood pressure 
of 128/88.  A November 1989 record shows blood pressure of 
140/92.  The December 1989 separation examination report 
shows blood pressure measured at 142/84, with a diagnostic 
note of "borderline HTN."  No other in-service treatment 
record shows any indication of a diagnosis of hypertension, 
and no clear diagnosis of a chronic hypertension pathology is 
presented in the service treatment records.

A significant July 2006 VA examination report is of record, 
authored by a competent specialist informed by inspection of 
the Veteran and review of the claims folder to address the 
etiology of hypertension for the purposes of this appeal.  
This report weighs significantly against the Veteran's claim.  
The July 2006 VA examiner discussed the in-service blood 
pressure test results, and acknowledged the in-service note 
of 'borderline hypertension' based upon the final blood 
pressure reading.  The examiner concluded that "[i]t is not 
likely that the veteran's hypertension is related to Military 
Service."  Significantly, the July 2006 VA examination 
report includes a thorough discussion of the examiner's 
consideration and analysis on this question.  The examiner 
considered all of the documented medical history, and the 
examiner explained that "[d]uring the veteran's military 
service he did not meet the diagnostic criteria of 
hypertension."  

The examiner discussed her review of the American Heart 
Association's archives concerning "guidelines for diagnosis 
of hypertension in 1986" and explained the applicable 
diagnostic standards of the time.  Applying this information, 
the July 2006 VA examination report presents the competent 
medical impression that "There is no objective evidence of 
the elevation of the blood pressure or blood pressure 
readings from military service that meet diagnostic criteria 
for hypertension."  Also, "[t]here is no objective evidence 
found in the claims file of blood pressure readings elevated 
which meet diagnostic criteria of hypertension within a 12-
month period following the Veteran's discharge from military 
service."  The examiner reviewed the service treatment 
records showing a note of "borderline hypertension," and 
for the reasons discussed above the examiner explained that 
"specific objective data of [a hypertension] diagnosis 
cannot be confirmed."

The Board considers the competent and thoroughly explained 
medical conclusions of the July 2006 VA examination report to 
be highly probative in characterizing the contemporaneous in-
service clinical evidence of record, and the conclusion of 
the VA examiner is against finding that the Veteran's current 
hypertension is etiologically related to his military 
service.  Thus, the July 2006 VA examination report 
probatively and substantially weighs against the Veteran's 
claim of service connection for hypertension.

The Board acknowledges that supportive medical evidence in 
this case is presented by an April 2006 note from a private 
doctor.  The April 2006 note states that the Veteran "was 
diagnosed with moderate hypertension while on active duty in 
the Coast Guard.  Hytrin was prescribed at that time.  The 
patient's hypertension started / was diagnosed while he was 
on active duty."  This April 2006 note does not present 
significant probative value in this case, however, as it 
cites no clinical evidence or rationale for its conclusion 
that hypertension started and was diagnosed during service.  
Indeed, the statement in the April 2006 note asserts facts 
concerning the Veteran's medical treatment during service 
that are directly contradicted by the contemporaneous service 
treatment records.  There is no indication that the author of 
the April 2006 private medical note reviewed the claims file, 
and the contemporaneous service treatment records contained 
therein show no diagnosis of 'moderate hypertension' (the 
separation examination notes 'borderline hypertension') and 
no prescription of Hytrin is noted at any point during 
service.  Indeed, the July 2006 VA examination report shows 
that "[t]he veteran reports that the Hytrin was not 
prescribed until he was seen two months post military, and it 
was prescribed by a private physician."

The April 2006 private medical statement is based upon an 
inaccurate factual predicate that is not consistent with 
either the contemporaneous evidence from service nor the 
Veteran's more recent account to the July 2006 VA examiner.  
The Board finds that the most probative evidence shows that 
the Veteran was not diagnosed with 'moderate hypertension' 
and was not prescribed Hytrin during service.  Any suggested 
etiological link presented by the April 2006 private medical 
note is not significantly probative as the note appears to be 
based upon an inaccurate factual predicate, with no accurate 
citation of clinical evidence nor even review of the claims 
file.  The July 2006 VA examination report addresses this 
contrary private medical note, and points out that "[t]here 
is no objective data contained with the note such as progress 
notes from the physician.  The note does not correlate with 
the veteran's verbal history."  The July 2006 VA examiner 
pointed out the Veteran's own account that he was not 
prescribed medication for hypertension during service, and 
further emphasizes that "[t]here is no objective evidence of 
the elevation of the blood pressure or blood pressure 
readings from military service that meet diagnostic criteria 
for hypertension."  There is no information in the April 
2006 private medical note which addresses such information 
and evidence which are contrary to the private doctor's own 
discussion and conclusion.

Among the factors for assessing the probative value of a 
medical opinion are the examiner's access to the claims file, 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet.App. 444, 448-9 (2000).  A medical opinion is 
of no evidentiary value when doctor failed to review 
veteran's record before rendering opinion.  Bielby v. Brown, 
7 Vet.App. 260, 269 (1994).  The Board notes that a bare 
conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record.  
See Miller v. West, 11 Vet.App. 345, 348 (1998).  Also, a 
medical opinion is inadequate when it is unsupported by 
clinical evidence.  Black v. Brown, 5 Vet.App. 177, 180 
(1995).  In addition, a bare transcription of lay history, 
unenhanced by additional comment by the transcriber, does not 
become competent medical evidence merely because the 
transcriber is a health care professional.  See LeShore v. 
Brown, 8 Vet.App. 406, 409 (1995).

The Board recognizes the Veteran's assertion to the July 2006 
VA examiner that he was prescribed Hytrin for treatment of 
diagnosed hypertension just two months following service.  A 
documented medical diagnosis of chronic hypertension within 
the one year presumptive period following service, 
etiologically linked to a current diagnosis of chronic 
hypertension, could be very significant in this case.  
However, the Veteran has not presented or identified any 
evidence documenting such a diagnosis or pertinent treatment 
during the presumptive period.  There is no contemporaneous 
evidence of a clear diagnosis or treatment confirming chronic 
hypertension prior to the time around the Veteran's filing of 
this claim in 2005.  This lengthy period of 15 years post-
service without objective contemporaneous evidence of 
diagnosis or treatment weighs against the claim.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).

The highly probative service treatment records and the July 
2006 VA examination report weigh against the Veteran's claim; 
the evidence shows that the Veteran did not manifest a 
clinical diagnosis of chronic hypertension during active duty 
service (in accordance with the official medical standards 
for such a diagnosis), and his current hypertension is shown 
to be unlikely etiologically related to his active duty 
service.  Also of substantial significance in this case is 
the absence of evidence of chronic hypertension for many 
years following discharge from service.  Further, the record 
contains no contemporaneous indication of symptomatology or 
treatment for diagnosed hypertension for approximately 15 
years following separation from service.

The evidence of records presents an absence of any indication 
of properly medically diagnosed hypertension during service, 
a separation examination which does not show qualifying blood 
pressure to properly establish a chronic hypertension 
diagnosis, an absence of any suggestion of medically 
confirmed chronic hypertension until approximately 15 years 
post-service, and a VA examination report unambiguously 
explaining that current hypertension is unlikely 
etiologically related to service.  This negative evidence 
outweighs the positive with regard to this issue on appeal.  
The preponderance of the probative evidence is against the 
Veteran's claim of entitlement to service connection for 
hypertension.

Myocardial Infarction 

Briefly, with regard to the Veteran's contention that a 
myocardial infarction may be caused or aggravated by his 
hypertension, the Board notes that the Veteran has not been 
service connected for hypertension; thus, service-connection 
on this secondary basis is barred as a matter of law.  38 
C.F.R. § 3.310(a); Sabonis v. Brown, 6 Vet.App. 426 (1994).

Turning to consideration of service connection for a 
myocardial infarction on any direct basis, the medical 
evidence of record shows no evidence of any myocardial 
infarction or heart disease in service, or for many years 
after discharge.  The Veteran does not expressly contend that 
he suffered from any manifestation of heart disability during 
service or within any presumptive period following service.  
The Board observes that a March 2005 private cardiologist's 
record indicates that the Veteran "has a history of inferior 
myocardial infarction a few weeks ago complicated by 
ventricular arrhythmia."  This indicates myocardial 
infarction in 2005, and there is no indication in the record 
of any earlier myocardial infarction.

The Veteran's service treatment records do not show any 
treatment or complaints suggestive of a heart disability.  
The Veteran's December 1989 service separation examination 
report shows that the Veteran's heart was clinically 
evaluated as normal at the time of discharge, that he 
reported no complaints suggestive of any heart disability, 
and that he denied (in his medical history questionnaire) 
experiencing any history of heart trouble through that time.  
This strongly suggests that neither a trained medical 
professional nor the Veteran himself believed that he 
suffered from a heart disability at the conclusion of his 
time in service.  The Board further notes that a July 2006 VA 
examination report addressing the Veteran's hypertension and 
heart disease, informed by interview of the Veteran and 
review of the claims file and service treatment records, 
discusses a history myocardial infarction and coronary artery 
disease dating back to medical detection in 2005; there is no 
suggestion in this report of any direct etiological link to 
military service.

The Board is thus presented with an evidentiary record which 
does not support a finding of service connection for the 
Veteran's myocardial infarction.  The record fails to show 
that a heart disability manifested during service or for many 
years after discharge, nor is there any competent evidence 
suggesting that any current heart disability is causally 
linked to service which took place over 15 years prior to the 
occurrence of myocardial infarction.

Conclusion

Overall, the medical evidence simply does not show that the 
Veteran had hearing loss disability, tinnitus, properly 
diagnosed chronic hypertension, or any heart disability 
during service or shortly thereafter.  The most probative 
medical evidence addressing etiology indicates that the 
Veteran's current hearing loss, tinnitus, and hypertension 
are not etiologically related to military service.  No 
probative evidence presents any competent medical opinion 
relating a myocardial infarction to military service.  Thus, 
a preponderance of evidence is against the Veteran's claims 
of entitlement to service connection for these disabilities 
on a direct basis.

Service connection for myocardial infarction on the basis of 
any alleged secondary relationship to hypertension is barred 
as a matter of law, as service connection is not in effect 
for hypertension.

In drawing these conclusions, the Board has reviewed and 
considered all of the evidence in the claims folder, 
featuring the key items of evidence discussed above as well 
as general VA treatment records and private medical records 
which contain no pertinent evidence to contradict the 
findings discussed above.  As the preponderance of the 
evidence weighs against each claim, the benefit-of-the-doubt 
doctrine does not apply and the claims must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet.App. 49, 55 (1990).


ORDER

The appeal is denied as to all issues.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


